       Case 3:20-cv-00261-MMD-CLB Document 52 Filed 01/06/21 Page 1 of 1




1                                UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3      JASON MAHE,
4                                                         3:20-cv-261-MMD-CLB
                                      Plaintiff,
5         v.
                                                          ORDER
6      STATE OF NEVADA, et al.,
7
                                 Defendants.
8

9           The Office of the Attorney General did not accept service of process on behalf of Lisa

10   Walsh who is no longer an employee of the Nevada Department of Corrections (ECF No.

11   49). However, the Attorney General has filed the last known address of this defendant under

12   seal (ECF No. 50). If plaintiff wishes to have the U.S. Marshal attempt service on this

13   defendant, he shall follow the instructions contained in this order.

14          The Clerk shall ISSUE a summons for the above-named defendant and send the

15   same to the U.S. Marshal with the address provided under seal (ECF No. 50). The Clerk

16   shall also SEND sufficient copies of the first amended complaint (ECF No. 15), the screening

17   order (ECF No. 35), and this order to the U.S. Marshal for service on the defendant. The

18   Clerk shall SEND to plaintiff one USM-285 form. Plaintiff shall have until Wednesday,

19   February 10, 2021, to complete the USM-285 service form and return it to the U.S. Marshal,

20   400 South Virginia Street, 2nd Floor, Reno, Nevada 89501.

21          If plaintiff fails to follow this order, the above-named defendant will be dismissed for

22   failure to complete service of process pursuant to Fed.R.Civ.P. 4(m).

23          January 6, 2021
     DATED: __________________

24                                                 ______________________________________
                                                   UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                                                      1
